—On the court’s own motion, it is
Ordered that the appeal from the decision of the Supreme Court, Queens County, dated August 14, 1995, and the appeal from the order of the same court dated February 28, 1996, are dismissed, without costs or disbursements.
No appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509) or from an order made upon reargument and adhering to the original determination in the decision (see, Stockfield v Stockfield, 131 AD2d 834).
Miller, J. P., Altman, Hart and McGinity, JJ., concur.